UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03379 PERMANENT PORTFOLIO FAMILY OF FUNDS (Exact Name of Registrant as specified in charter) 600 Montgomery Street, Suite 4100, San Francisco, California 94111 (Address of Principal Executive Offices)(Zip Code) MICHAEL J. CUGGINO, 600 Montgomery Street, Suite 4100, San Francisco, California 94111 (Name and Address of Agent For Service) Registrant’s telephone number, including area code: (415) 398-8000 Date of fiscal year end: January 31 Date of reporting period: June 30, 2016 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant’s proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Proxy Voting Record. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the Registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures (“CUSIP”) number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the Registrant cast its vote on the matter; (h) How the Registrant cast its vote ( e.g. , for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the Registrant cast its vote for or against management. AGGRESSIVE GROWTH PORTFOLIO AGILENT TECHNOLOGIES, INC. Agenda Number: 934323988 Security: 00846U101 Meeting Type: Annual Meeting Date: 16-Mar-2016 Ticker: A ISIN: US00846U1016 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR TO A 3-YEAR TERM: PAUL Mgmt For For N. CLARK 1B. ELECTION OF DIRECTOR TO A 3-YEAR TERM: Mgmt For For JAMES G. CULLEN 1C. ELECTION OF DIRECTOR TO A 3-YEAR TERM: Mgmt For For TADATAKA YAMADA, M.D. 2. TO RATIFY THE AUDIT AND FINANCE COMMITTEE'S Mgmt For For APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS AGILENT'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. 3. TO APPROVE, ON A NON-BINDING ADVISORY Mgmt For For BASIS, THE COMPENSATION OF AGILENT'S NAMED EXECUTIVE OFFICERS. 4. TO APPROVE AMENDMENTS TO OUR AMENDED AND Mgmt For For RESTATED CERTIFICATE OF INCORPORATION AND BYLAWS TO DECLASSIFY THE BOARD. AIR PRODUCTS AND CHEMICALS, INC. Agenda Number: 934311034 Security: 009158106 Meeting Type: Annual Meeting Date: 28-Jan-2016 Ticker: APD ISIN: US0091581068 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: SUSAN K. CARTER Mgmt For For 1B. ELECTION OF DIRECTOR: CHARLES I. COGUT Mgmt For For 1C. ELECTION OF DIRECTOR: SEIFI GHASEMI Mgmt For For 1D. ELECTION OF DIRECTOR: DAVID H.Y. HO Mgmt For For 1E. ELECTION OF DIRECTOR: MARGARET G. MCGLYNN Mgmt For For 2. ADVISORY VOTE ON EXECUTIVE OFFICER Mgmt For For COMPENSATION. TO APPROVE THE COMPENSATION OF NAMED EXECUTIVE OFFICERS. 3. APPOINTMENT OF INDEPENDENT REGISTERED Mgmt For For PUBLIC ACCOUNTANTS. RATIFICATION OF APPOINTMENT OF KPMG LLP, AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2016. 4. APPROVAL OF ANNUAL INCENTIVE PLAN TERMS. TO Mgmt For For APPROVE ANNUAL INCENTIVE PLAN TERMS TO ALLOW CONTINUED TAX DEDUCTIBILITY. AMGEN INC. Agenda Number: 934360645 Security: 031162100 Meeting Type: Annual Meeting Date: 19-May-2016 Ticker: AMGN ISIN: US0311621009 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR FOR A TERM EXPIRING AT Mgmt For For 2017: DR. DAVID BALTIMORE 1B. ELECTION OF DIRECTOR FOR A TERM EXPIRING AT Mgmt For For 2017: MR. FRANK J. BIONDI, JR. 1C. ELECTION OF DIRECTOR FOR A TERM EXPIRING AT Mgmt For For 2017: MR. ROBERT A. BRADWAY 1D. ELECTION OF DIRECTOR FOR A TERM EXPIRING AT Mgmt For For 2017: MR. FRANCOIS DE CARBONNEL 1E. ELECTION OF DIRECTOR FOR A TERM EXPIRING AT Mgmt For For 2017: MR. ROBERT A. ECKERT 1F. ELECTION OF DIRECTOR FOR A TERM EXPIRING AT Mgmt For For 2017: MR. GREG C. GARLAND 1G. ELECTION OF DIRECTOR FOR A TERM EXPIRING AT Mgmt For For 2017: MR. FRED HASSAN 1H. ELECTION OF DIRECTOR FOR A TERM EXPIRING AT Mgmt For For 2017: DR. REBECCA M. HENDERSON 1I. ELECTION OF DIRECTOR FOR A TERM EXPIRING AT Mgmt For For 2017: MR. FRANK C. HERRINGER 1J. ELECTION OF DIRECTOR FOR A TERM EXPIRING AT Mgmt For For 2017: DR. TYLER JACKS 1K. ELECTION OF DIRECTOR FOR A TERM EXPIRING AT Mgmt For For 2017: MS. JUDITH C. PELHAM 1L. ELECTION OF DIRECTOR FOR A TERM EXPIRING AT Mgmt For For 2017: DR. RONALD D. SUGAR 1M. ELECTION OF DIRECTOR FOR A TERM EXPIRING AT Mgmt For For 2017: DR. R. SANDERS WILLIAMS 2. TO RATIFY THE SELECTION OF ERNST & YOUNG Mgmt For For LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2016. 3. ADVISORY VOTE TO APPROVE OUR EXECUTIVE Mgmt For For COMPENSATION. 4. STOCKHOLDER PROPOSAL TO CHANGE THE VOTING Shr Against For STANDARD APPLICABLE TO NON-BINDING PROPOSALS SUBMITTED BY STOCKHOLDERS. AUTODESK, INC. Agenda Number: 934408128 Security: 052769106 Meeting Type: Annual Meeting Date: 15-Jun-2016 Ticker: ADSK ISIN: US0527691069 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: CARL BASS Mgmt For For 1B. ELECTION OF DIRECTOR: CRAWFORD W. BEVERIDGE Mgmt For For 1C. ELECTION OF DIRECTOR: JEFF CLARKE Mgmt For For 1D. ELECTION OF DIRECTOR: SCOTT FERGUSON Mgmt For For 1E. ELECTION OF DIRECTOR: THOMAS GEORGENS Mgmt For For 1F. ELECTION OF DIRECTOR: RICHARD S. HILL Mgmt For For 1G. ELECTION OF DIRECTOR: MARY T. MCDOWELL Mgmt For For 1H. ELECTION OF DIRECTOR: LORRIE M. NORRINGTON Mgmt For For 1I. ELECTION OF DIRECTOR: BETSY RAFAEL Mgmt For For 1J. ELECTION OF DIRECTOR: STACY J. SMITH Mgmt For For 1K. ELECTION OF DIRECTOR: STEVEN M. WEST Mgmt For For 2. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP Mgmt For For AS AUTODESK, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 31, 2017. 3. APPROVE, ON AN ADVISORY (NON-BINDING) Mgmt For For BASIS, THE COMPENSATION OF AUTODESK, INC.'S NAMED EXECUTIVE OFFICERS. BAKER HUGHES INCORPORATED Agenda Number: 934384001 Security: 057224107 Meeting Type: Annual Meeting Date: 24-May-2016 Ticker: BHI ISIN: US0572241075 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: LARRY D. BRADY Mgmt For For 1B. ELECTION OF DIRECTOR: GREGORY D. BRENNEMAN Mgmt For For 1C. ELECTION OF DIRECTOR: CLARENCE P. CAZALOT, Mgmt For For JR 1D. ELECTION OF DIRECTOR: MARTIN S. CRAIGHEAD Mgmt For For 1E. ELECTION OF DIRECTOR: WILLIAM H. EASTER III Mgmt For For 1F. ELECTION OF DIRECTOR: LYNN L. ELSENHANS Mgmt For For 1G. ELECTION OF DIRECTOR: ANTHONY G. FERNANDES Mgmt For For 1H. ELECTION OF DIRECTOR: CLAIRE W. GARGALLI Mgmt For For 1I. ELECTION OF DIRECTOR: PIERRE H. JUNGELS Mgmt For For 1J. ELECTION OF DIRECTOR: JAMES A. LASH Mgmt For For 1K. ELECTION OF DIRECTOR: J. LARRY NICHOLS Mgmt For For 1L. ELECTION OF DIRECTOR: JAMES W. STEWART Mgmt For For 1M. ELECTION OF DIRECTOR: CHARLES L. WATSON Mgmt For For 2. AN ADVISORY VOTE RELATED TO THE COMPANY'S Mgmt For For EXECUTIVE COMPENSATION PROGRAM. 3. THE RATIFICATION OF DELOITTE & TOUCHE LLP Mgmt For For AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2016. 4. A STOCKHOLDER PROPOSAL REGARDING A MAJORITY Shr Against For VOTE STANDARD FOR ALL NON-BINDING STOCKHOLDER PROPOSALS. CALATLANTIC GROUP, INC. Agenda Number: 934378678 Security: 128195104 Meeting Type: Annual Meeting Date: 25-May-2016 Ticker: CAA ISIN: US1281951046 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. DIRECTOR BRUCE A. CHOATE Mgmt For For DOUGLAS C. JACOBS Mgmt For For WILLIAM L. JEWS Mgmt For For DAVID J. MATLIN Mgmt For For ROBERT E. MELLOR Mgmt For For NORMAN J. METCALFE Mgmt For For LARRY T. NICHOLSON Mgmt For For PETER SCHOELS Mgmt For For CHARLOTTE ST. MARTIN Mgmt For For SCOTT D. STOWELL Mgmt For For 2. RATIFICATION OF THE APPOINTMENT OF ERNST & Mgmt For For YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2016. CELGENE CORPORATION Agenda Number: 934403419 Security: 151020104 Meeting Type: Annual Meeting Date: 15-Jun-2016 Ticker: CELG ISIN: US1510201049 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. DIRECTOR ROBERT J. HUGIN Mgmt For For MARK J. ALLES Mgmt For For RICHARD W BARKER D PHIL Mgmt For For MICHAEL W. BONNEY Mgmt For For MICHAEL D. CASEY Mgmt For For CARRIE S. COX Mgmt For For JACQUALYN A. FOUSE, PHD Mgmt For For MICHAEL A. FRIEDMAN, MD Mgmt For For JULIA A. HALLER, M.D. Mgmt For For GILLA S. KAPLAN, PH.D. Mgmt For For JAMES J. LOUGHLIN Mgmt For For ERNEST MARIO, PH.D. Mgmt For For 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP Mgmt For For AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2016. 3. APPROVAL OF AN AMENDMENT TO THE COMPANY'S Mgmt For For 2 4. APPROVAL, BY NON-BINDING VOTE, OF EXECUTIVE Mgmt For For COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. 5. RATIFICATION OF AN AMENDMENT TO THE Mgmt For For COMPANY'S BY-LAWS. 6. STOCKHOLDER PROPOSAL TO REQUEST A BY-LAW Shr Against For PROVISION GRANTING STOCKHOLDERS THE RIGHT TO CALL SPECIAL MEETINGS, DESCRIBED IN MORE DETAIL IN THE PROXY STATEMENT. 7. STOCKHOLDER PROPOSAL TO REQUEST A PROXY Shr Against For ACCESS BY-LAW PROVISION, DESCRIBED IN MORE DETAIL IN THE PROXY STATEMENT. CHEMTURA CORPORATION Agenda Number: 934366762 Security: 163893209 Meeting Type: Annual Meeting Date: 05-May-2016 Ticker: CHMT ISIN: US1638932095 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1.1 ELECTION OF DIRECTOR: JEFFREY D. BENJAMIN Mgmt For For 1.2 ELECTION OF DIRECTOR: TIMOTHY J. BERNLOHR Mgmt For For 1.3 ELECTION OF DIRECTOR: ANNA C. CATALANO Mgmt For For 1.4 ELECTION OF DIRECTOR: JAMES W. CROWNOVER Mgmt For For 1.5 ELECTION OF DIRECTOR: ROBERT A. DOVER Mgmt For For 1.6 ELECTION OF DIRECTOR: JONATHAN F. FOSTER Mgmt For For 1.7 ELECTION OF DIRECTOR: CRAIG A. ROGERSON Mgmt For For 1.8 ELECTION OF DIRECTOR: JOHN K. WULFF Mgmt For For 2. ADVISORY RESOLUTION TO APPROVE EXECUTIVE Mgmt For For COMPENSATION. 3. RATIFICATION OF THE SELECTION OF KPMG LLP Mgmt For For AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2016. COSTCO WHOLESALE CORPORATION Agenda Number: 934310359 Security: 22160K105 Meeting Type: Annual Meeting Date: 29-Jan-2016 Ticker: COST ISIN: US22160K1051 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. DIRECTOR HAMILTON E. JAMES Mgmt For For W. CRAIG JELINEK Mgmt For For JOHN W. STANTON Mgmt For For MARY A. WILDEROTTER Mgmt For For 2. RATIFICATION OF SELECTION OF INDEPENDENT Mgmt For For AUDITORS. 3. APPROVAL, ON AN ADVISORY BASIS, OF Mgmt For For EXECUTIVE COMPENSATION. 4. SHAREHOLDER PROPOSAL REGARDING PROXY ACCESS Shr Against For FOR SHAREHOLDERS. FACEBOOK INC. Agenda Number: 934444946 Security: 30303M102 Meeting Type: Annual Meeting Date: 20-Jun-2016 Ticker: FB ISIN: US30303M1027 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. DIRECTOR MARC L. ANDREESSEN Mgmt For For ERSKINE B. BOWLES Mgmt For For S.D. DESMOND-HELLMANN Mgmt For For REED HASTINGS Mgmt For For JAN KOUM Mgmt For For SHERYL K. SANDBERG Mgmt For For PETER A. THIEL Mgmt For For MARK ZUCKERBERG Mgmt For For 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG Mgmt For For LLP AS FACEBOOK, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2016. 3. TO HOLD A NON-BINDING ADVISORY VOTE ON THE Mgmt For For COMPENSATION PROGRAM FOR OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED IN OUR PROXY STATEMENT. 4. TO RATIFY OUR GRANT OF RESTRICTED STOCK Mgmt For For UNITS (RSUS) TO OUR NON-EMPLOYEE DIRECTORS DURING THE YEAR ENDED DECEMBER 31, 2013. 5. TO RATIFY OUR GRANT OF RSUS TO OUR Mgmt For For NON-EMPLOYEE DIRECTORS DURING THE YEARS ENDED DECEMBER 31, 2 6. TO APPROVE OUR ANNUAL COMPENSATION PROGRAM Mgmt For For FOR NON-EMPLOYEE DIRECTORS. 7A. TO APPROVE THE ADOPTION OF OUR AMENDED AND Mgmt For For RESTATED CERTIFICATE OF INCORPORATION, COMPRISING: THE APPROVAL OF THE ADOPTION OF AMENDMENTS TO OUR RESTATED CERTIFICATE OF INCORPORATION TO ESTABLISH THE CLASS C CAPITAL STOCK AND TO MAKE CERTAIN CLARIFYING CHANGES. 7B. TO APPROVE THE ADOPTION OF OUR AMENDED AND Mgmt For For RESTATED CERTIFICATE OF INCORPORATION, COMPRISING: THE APPROVAL OF THE ADOPTION OF AMENDMENTS TO OUR RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF CLASS A COMMON STOCK FROM 5,000,000,,000,000,000. 7C. TO APPROVE THE ADOPTION OF OUR AMENDED AND Mgmt For For RESTATED CERTIFICATE OF INCORPORATION, COMPRISING: THE APPROVAL OF THE ADOPTION OF AMENDMENTS TO OUR RESTATED CERTIFICATE OF INCORPORATION TO PROVIDE FOR THE EQUAL TREATMENT OF SHARES OF CLASS A COMMON STOCK, CLASS B COMMON STOCK, AND CLASS C CAPITAL STOCK IN CONNECTION WITH DIVIDENDS AND DISTRIBUTIONS, CERTAIN TRANSACTIONS, AND UPON OUR LIQUIDATION, DISSOLUTION, OR WINDING UP. 7D. TO APPROVE THE ADOPTION OF OUR AMENDED AND Mgmt For For RESTATED CERTIFICATE OF INCORPORATION, COMPRISING: THE APPROVAL OF THE ADOPTION OF AMENDMENTS TO OUR RESTATED CERTIFICATE OF INCORPORATION TO PROVIDE FOR ADDITIONAL EVENTS UPON WHICH ALL OF OUR SHARES OF CLASS B COMMON STOCK WILL AUTOMATICALLY CONVERT TO CLASS A COMMON STOCK, TO PROVIDE FOR ADDITIONAL INSTANCES WHERE CLASS B COMMON STOCK WOULD NOT CONVERT TO CLASS A COMMON STOCK IN CONNECTION WITH CERTAIN TRANSFERS, AND TO MAKE CERTAIN RELATED CHANGES TO THE CLASS B COMMON STOCK CONVERSION PROVISIONS. 8. TO AMEND AND RESTATE OUR 2012 EQUITY Mgmt For For INCENTIVE PLAN. 9. A STOCKHOLDER PROPOSAL REGARDING CHANGE IN Shr Against For STOCKHOLDER VOTING. 10. A STOCKHOLDER PROPOSAL REGARDING AN ANNUAL Shr Against For SUSTAINABILITY REPORT. 11. A STOCKHOLDER PROPOSAL REGARDING A LOBBYING Shr Against For REPORT. 12. A STOCKHOLDER PROPOSAL REGARDING AN Shr Against For INTERNATIONAL PUBLIC POLICY COMMITTEE. 13. A STOCKHOLDER PROPOSAL REGARDING A GENDER Shr Against For PAY EQUITY REPORT. FEDEX CORPORATION Agenda Number: 934269843 Security: 31428X106 Meeting Type: Annual Meeting Date: 28-Sep-2015 Ticker: FDX ISIN: US31428X1063 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: JAMES L. BARKSDALE Mgmt For For 1B. ELECTION OF DIRECTOR: JOHN A. EDWARDSON Mgmt For For 1C. ELECTION OF DIRECTOR: MARVIN R. ELLISON Mgmt For For 1D. ELECTION OF DIRECTOR: KIMBERLY A. JABAL Mgmt For For 1E. ELECTION OF DIRECTOR: SHIRLEY ANN JACKSON Mgmt For For 1F. ELECTION OF DIRECTOR: GARY W. LOVEMAN Mgmt For For 1G. ELECTION OF DIRECTOR: R. BRAD MARTIN Mgmt For For 1H. ELECTION OF DIRECTOR: JOSHUA COOPER RAMO Mgmt For For 1I. ELECTION OF DIRECTOR: SUSAN C. SCHWAB Mgmt For For 1J. ELECTION OF DIRECTOR: FREDERICK W. SMITH Mgmt For For 1K. ELECTION OF DIRECTOR: DAVID P. STEINER Mgmt For For 1L. ELECTION OF DIRECTOR: PAUL S. WALSH Mgmt For For 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE Mgmt For For OFFICER COMPENSATION. 3. RATIFICATION OF INDEPENDENT REGISTERED Mgmt For For PUBLIC ACCOUNTING FIRM. 4. STOCKHOLDER PROPOSAL REGARDING INDEPENDENT Shr Against For BOARD CHAIRMAN. 5. STOCKHOLDER PROPOSAL REGARDING TAX PAYMENTS Shr Against For ON RESTRICTED STOCK AWARDS. 6. STOCKHOLDER PROPOSAL REGARDING RECOVERY OF Shr Against For UNEARNED MANAGEMENT BONUSES. 7. STOCKHOLDER PROPOSAL REGARDING PROXY ACCESS Shr Against For FOR SHAREHOLDERS. 8. STOCKHOLDER PROPOSAL REGARDING POLITICAL Shr Against For DISCLOSURE AND ACCOUNTABILITY. 9. STOCKHOLDER PROPOSAL REGARDING POLITICAL Shr Against For LOBBYING AND CONTRIBUTIONS. 10. STOCKHOLDER PROPOSAL REGARDING ALIGNMENT Shr Against For BETWEEN CORPORATE VALUES AND POLITICAL CONTRIBUTIONS. FLUOR CORPORATION Agenda Number: 934342572 Security: 343412102 Meeting Type: Annual Meeting Date: 05-May-2016 Ticker: FLR ISIN: US3434121022 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: PETER K. BARKER Mgmt For For 1B. ELECTION OF DIRECTOR: ALAN M. BENNETT Mgmt For For 1C. ELECTION OF DIRECTOR: ROSEMARY T. BERKERY Mgmt For For 1D. ELECTION OF DIRECTOR: PETER J. FLUOR Mgmt For For 1E. ELECTION OF DIRECTOR: DEBORAH D. MCWHINNEY Mgmt For For 1F. ELECTION OF DIRECTOR: ARMANDO J. OLIVERA Mgmt For For 1G. ELECTION OF DIRECTOR: JOESPH W. PRUEHER Mgmt For For 1H. ELECTION OF DIRECTOR: MATTHEW K. ROSE Mgmt For For 1I. ELECTION OF DIRECTOR: DAVID T. SEATON Mgmt For For 1J. ELECTION OF DIRECTOR: NADER H. SULTAN Mgmt For For 1K. ELECTION OF DIRECTOR: LYNN C. SWANN Mgmt For For 2. AN ADVISORY VOTE TO APPROVE THE COMPANY'S Mgmt For For EXECUTIVE COMPENSATION. 3. THE RATIFICATION OF THE APPOINTMENT BY OUR Mgmt For For AUDIT COMMITTEE OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2016. 4. STOCKHOLDER PROPOSAL REQUESTING DISCLOSURE Shr Against For OF POLITICAL CONTRIBUTIONS. 5. STOCKHOLDER PROPOSAL REQUESTING ADOPTION OF Shr Against For GREENHOUSE GAS EMISSIONS REDUCTION GOALS. FREEPORT-MCMORAN INC. Agenda Number: 934403825 Security: 35671D857 Meeting Type: Annual Meeting Date: 08-Jun-2016 Ticker: FCX ISIN: US35671D8570 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. DIRECTOR RICHARD C. ADKERSON Mgmt For For GERALD J. FORD Mgmt For For LYDIA H. KENNARD Mgmt For For ANDREW LANGHAM Mgmt For For JON C. MADONNA Mgmt For For COURTNEY MATHER Mgmt For For DUSTAN E. MCCOY Mgmt For For FRANCES FRAGOS TOWNSEND Mgmt For For 2. RATIFICATION OF THE APPOINTMENT OF ERNST & Mgmt For For YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2016. 3. APPROVAL, ON AN ADVISORY BASIS, OF THE Mgmt For For COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. 4. APPROVAL OF AN AMENDMENT TO OUR AMENDED AND Mgmt For For RESTATED BY-LAWS TO IMPLEMENT STOCKHOLDER PROXY ACCESS. 5. APPROVAL OF AN AMENDMENT TO OUR AMENDED AND Mgmt For For RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK TO 3,000,000,000. 6. APPROVAL OF AN AMENDMENT TO OUR AMENDED AND Mgmt For For RESTATED CERTIFICATE OF INCORPORATION TO CLARIFY THAT ANY DIRECTOR MAY BE REMOVED WITH OR WITHOUT CAUSE. 7. APPROVAL OF THE ADOPTION OF THE Mgmt For For FREEPORT-MCMORAN INC. 2 PLAN. 8. STOCKHOLDER PROPOSAL REQUESTING A REPORT ON Shr Against For THE COMPANY'S ENHANCED OIL RECOVERY OPERATIONS. GILEAD SCIENCES, INC. Agenda Number: 934355567 Security: 375558103 Meeting Type: Annual Meeting Date: 11-May-2016 Ticker: GILD ISIN: US3755581036 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: JOHN F. COGAN, PH.D. Mgmt For For 1B. ELECTION OF DIRECTOR: KEVIN E. LOFTON Mgmt For For 1C. ELECTION OF DIRECTOR: JOHN W. MADIGAN Mgmt For For 1D. ELECTION OF DIRECTOR: JOHN C. MARTIN, PH.D. Mgmt For For 1E. ELECTION OF DIRECTOR: JOHN F. MILLIGAN, Mgmt For For PH.D. 1F. ELECTION OF DIRECTOR: NICHOLAS G. MOORE Mgmt For For 1G. ELECTION OF DIRECTOR: RICHARD J. WHITLEY, Mgmt For For M.D. 1H. ELECTION OF DIRECTOR: GAYLE E. WILSON Mgmt For For 1I. ELECTION OF DIRECTOR: PER WOLD-OLSEN Mgmt For For 2. TO RATIFY THE SELECTION OF ERNST & YOUNG Mgmt For For LLP BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF GILEAD FOR THE FISCAL YEAR ENDING DECEMBER 31, 2016. 3. TO APPROVE THE AMENDED AND RESTATED GILEAD Mgmt For For SCIENCES, INC. CODE SECTION 162(M) BONUS PLAN. 4. TO APPROVE, ON AN ADVISORY BASIS, THE Mgmt For For COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS PRESENTED IN THE PROXY STATEMENT. 5. TO VOTE ON A STOCKHOLDER PROPOSAL, IF Shr Against For PROPERLY PRESENTED AT THE MEETING, REQUESTING THAT THE BOARD TAKE STEPS TO PERMIT STOCKHOLDER ACTION BY WRITTEN CONSENT. HARLEY-DAVIDSON, INC. Agenda Number: 934340857 Security: 412822108 Meeting Type: Annual Meeting Date: 30-Apr-2016 Ticker: HOG ISIN: US4128221086 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. DIRECTOR R. JOHN ANDERSON Mgmt For For MICHAEL J. CAVE Mgmt For For DONALD A. JAMES Mgmt For For MATTHEW S. LEVATICH Mgmt For For SARA L. LEVINSON Mgmt For For N. THOMAS LINEBARGER Mgmt For For GEORGE L. MILES, JR. Mgmt For For JAMES A. NORLING Mgmt For For JOCHEN ZEITZ Mgmt For For 2. APPROVAL, BY ADVISORY VOTE, OF THE Mgmt For For COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. 3. RATIFICATION OF THE SELECTION OF ERNST & Mgmt For For YOUNG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, TO BE THE AUDITORS. HOLLYFRONTIER CORPORATION Agenda Number: 934357890 Security: 436106108 Meeting Type: Annual Meeting Date: 11-May-2016 Ticker: HFC ISIN: US4361061082 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: DOUGLAS BECH Mgmt For For 1B. ELECTION OF DIRECTOR: GEORGE DAMIRIS Mgmt For For 1C. ELECTION OF DIRECTOR: LELDON ECHOLS Mgmt For For 1D. ELECTION OF DIRECTOR: KEVIN HARDAGE Mgmt For For 1E. ELECTION OF DIRECTOR: MICHAEL JENNINGS Mgmt For For 1F. ELECTION OF DIRECTOR: ROBERT KOSTELNIK Mgmt For For 1G. ELECTION OF DIRECTOR: JAMES LEE Mgmt For For 1H. ELECTION OF DIRECTOR: FRANKLIN MYERS Mgmt For For 1I. ELECTION OF DIRECTOR: MICHAEL ROSE Mgmt For For 1J. ELECTION OF DIRECTOR: TOMMY VALENTA Mgmt For For 2. APPROVAL, ON AN ADVISORY BASIS, OF THE Mgmt For For COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. 3. RATIFICATION OF THE APPOINTMENT OF ERNST & Mgmt For For YOUNG LLP (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL). 4. APPROVAL OF AMENDMENT TO THE HOLLYFRONTIER Mgmt For For CORPORATION (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL). 5. APPROVAL OF THE MATERIAL TERMS OF THE LTIP Mgmt For For FOR PURPOSES OF COMPLYING WITH CERTAIN REQUIREMENTS OF SECTION 162(M) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED. ILLINOIS TOOL WORKS INC. Agenda Number: 934344071 Security: 452308109 Meeting Type: Annual Meeting Date: 06-May-2016 Ticker: ITW ISIN: US4523081093 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: DANIEL J. BRUTTO Mgmt For For 1B. ELECTION OF DIRECTOR: SUSAN CROWN Mgmt For For 1C. ELECTION OF DIRECTOR: JAMES W. GRIFFITH Mgmt For For 1D. ELECTION OF DIRECTOR: RICHARD H. LENNY Mgmt For For 1E. ELECTION OF DIRECTOR: ROBERT S. MORRISON Mgmt For For 1F. ELECTION OF DIRECTOR: E. SCOTT SANTI Mgmt For For 1G. ELECTION OF DIRECTOR: JAMES A. SKINNER Mgmt For For 1H. ELECTION OF DIRECTOR: DAVID B. SMITH, JR. Mgmt For For 1I. ELECTION OF DIRECTOR: PAMELA B. STROBEL Mgmt For For 1J. ELECTION OF DIRECTOR: KEVIN M. WARREN Mgmt For For 1K. ELECTION OF DIRECTOR: ANRE D. WILLIAMS Mgmt For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE Mgmt For For & TOUCHE LLP AS ITW'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2016. 3. ADVISORY VOTE TO APPROVE EXECUTIVE Mgmt For For COMPENSATION. 4. APPROVAL OF AN AMENDMENT TO THE ILLINOIS Mgmt For For TOOL WORKS INC. AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO PERMIT STOCKHOLDERS TO CALL SPECIAL MEETINGS. 5. RE-APPROVAL OF THE MATERIAL TERMS OF THE Mgmt For For PERFORMANCE GOALS UNDER THE ILLINOIS TOOL WORKS INC. 2 PURPOSES OF 162(M) OF THE INTERNAL REVENUE CODE. 6. A NON-BINDING STOCKHOLDER PROPOSAL, IF Shr Against For PRESENTED AT THE MEETING, TO EXCLUDE SHARE REPURCHASES FROM DETERMINATIONS OF SENIOR EXECUTIVE INCENTIVE COMPENSATION AWARDS. IPG PHOTONICS CORPORATION Agenda Number: 934379719 Security: 44980X109 Meeting Type: Annual Meeting Date: 01-Jun-2016 Ticker: IPGP ISIN: US44980X1090 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. DIRECTOR V.P. GAPONTSEV, PH.D. Mgmt For For EUGENE SCHERBAKOV, PH.D Mgmt For For IGOR SAMARTSEV Mgmt For For MICHAEL C. CHILD Mgmt For For HENRY E. GAUTHIER Mgmt For For WILLIAM S. HURLEY Mgmt For For ERIC MEURICE Mgmt For For JOHN R. PEELER Mgmt For For THOMAS J. SEIFERT Mgmt For For 2. RATIFY INDEPENDENT REGISTERED PUBLIC Mgmt For For ACCOUNTING FIRM. JANUS CAPITAL GROUP INC. Agenda Number: 934341075 Security: 47102X105 Meeting Type: Annual Meeting Date: 22-Apr-2016 Ticker: JNS ISIN: US47102X1054 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: JEFFREY J. DIERMEIER Mgmt For For 1B. ELECTION OF DIRECTOR: EUGENE FLOOD, JR. Mgmt For For 1C. ELECTION OF DIRECTOR: J. RICHARD FREDERICKS Mgmt For For 1D. ELECTION OF DIRECTOR: DEBORAH R. GATZEK Mgmt For For 1E. ELECTION OF DIRECTOR: LAWRENCE E. KOCHARD Mgmt For For 1F. ELECTION OF DIRECTOR: ARNOLD A. PINKSTON Mgmt For For 1G. ELECTION OF DIRECTOR: GLENN S. SCHAFER Mgmt For For 1H. ELECTION OF DIRECTOR: RICHARD M. WEIL Mgmt For For 1I. ELECTION OF DIRECTOR: BILLIE I. WILLIAMSON Mgmt For For 1J. ELECTION OF DIRECTOR: TATSUSABURO YAMAMOTO Mgmt For For 2. RATIFICATION OF THE AUDIT COMMITTEE'S Mgmt For For APPOINTMENT OF DELOITTE AND TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR FOR FISCAL YEAR 2016. 3. APPROVAL OF OUR NAMED EXECUTIVE OFFICERS' Mgmt For For COMPENSATION. 4. ADOPTION OF AN AMENDMENT TO THE AMENDED AND Mgmt For For RESTATED BYLAWS. JUNIPER NETWORKS, INC. Agenda Number: 934368778 Security: 48203R104 Meeting Type: Annual Meeting Date: 25-May-2016 Ticker: JNPR ISIN: US48203R1041 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: ROBERT M. CALDERONI Mgmt For For 1B. ELECTION OF DIRECTOR: GARY DAICHENDT Mgmt For For 1C. ELECTION OF DIRECTOR: KEVIN DENUCCIO Mgmt For For 1D. ELECTION OF DIRECTOR: JAMES DOLCE Mgmt For For 1E. ELECTION OF DIRECTOR: MERCEDES JOHNSON Mgmt For For 1F. ELECTION OF DIRECTOR: SCOTT KRIENS Mgmt For For 1G. ELECTION OF DIRECTOR: RAHUL MERCHANT Mgmt For For 1H. ELECTION OF DIRECTOR: RAMI RAHIM Mgmt For For 1I. ELECTION OF DIRECTOR: PRADEEP SINDHU Mgmt For For 1J. ELECTION OF DIRECTOR: WILLIAM STENSRUD Mgmt For For 2. RATIFICATION OF ERNST & YOUNG LLP, AN Mgmt For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS AUDITORS. 3. APPROVAL OF THE JUNIPER NETWORKS, INC. Mgmt For For PERFORMANCE BONUS PLAN (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL). 4. APPROVAL OF A NON-BINDING ADVISORY Mgmt For For RESOLUTION ON EXECUTIVE COMPENSATION. 5. STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED Shr Against For AT THE MEETING, TO ADOPT SIMPLE MAJORITY VOTING. KANSAS CITY SOUTHERN Agenda Number: 934364213 Security: 485170302 Meeting Type: Annual Meeting Date: 05-May-2016 Ticker: KSU ISIN: US4851703029 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: LU M. CORDOVA Mgmt For For 1B. ELECTION OF DIRECTOR: TERRENCE P. DUNN Mgmt For For 1C. ELECTION OF DIRECTOR: ANTONIO O. GARZA, JR. Mgmt For For 1D. ELECTION OF DIRECTOR: DAVID GARZA-SANTOS Mgmt For For 1E. ELECTION OF DIRECTOR: THOMAS A. MCDONNELL Mgmt For For 1F. ELECTION OF DIRECTOR: DAVID L. STARLING Mgmt For For 2. RATIFICATION OF THE AUDIT COMMITTEE'S Mgmt For For SELECTION OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2016. 3. APPROVAL OF THE KANSAS CITY SOUTHERN ANNUAL Mgmt For For INCENTIVE PLAN FOR PURPOSES OF INTERNAL REVENUE CODE SECTION 162(M). 4. ADVISORY (NON-BINDING) VOTE APPROVING THE Mgmt For For 2 OFFICERS. 5. APPROVAL OF A STOCKHOLDER PROPOSAL ON PROXY Shr Against For ACCESS WITH DIFFERENT TERMS FROM THE COMPANY'S CURRENT PROXY ACCESS PROVISIONS. LOCKHEED MARTIN CORPORATION Agenda Number: 934341544 Security: 539830109 Meeting Type: Annual Meeting Date: 28-Apr-2016 Ticker: LMT ISIN: US5398301094 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: DANIEL F. AKERSON Mgmt For For 1B. ELECTION OF DIRECTOR: NOLAN D. ARCHIBALD Mgmt For For 1C. ELECTION OF DIRECTOR: ROSALIND G. BREWER Mgmt For For 1D. ELECTION OF DIRECTOR: DAVID B. BURRITT Mgmt For For 1E. ELECTION OF DIRECTOR: BRUCE A. CARLSON Mgmt For For 1F. ELECTION OF DIRECTOR: JAMES O. ELLIS, JR. Mgmt For For 1G. ELECTION OF DIRECTOR: THOMAS J. FALK Mgmt For For 1H. ELECTION OF DIRECTOR: MARILLYN A. HEWSON Mgmt For For 1I. ELECTION OF DIRECTOR: JAMES M. LOY Mgmt For For 1J. ELECTION OF DIRECTOR: JOSEPH W. RALSTON Mgmt For For 1K. ELECTION OF DIRECTOR: ANNE STEVENS Mgmt For For 2. RATIFICATION OF APPOINTMENT OF ERNST & Mgmt For For YOUNG LLP AS INDEPENDENT AUDITORS FOR 2016 3. ADVISORY VOTE TO APPROVE THE COMPENSATION Mgmt For For OF OUR NAMED EXECUTIVE OFFICERS ("SAY-ON-PAY") 4. MANAGEMENT PROPOSAL TO RE-APPROVE Mgmt For For PERFORMANCE GOALS FOR THE 2011 INCENTIVE PERFORMANCE AWARD PLAN 5. STOCKHOLDER PROPOSAL ON SPECIAL MEETING Shr Against For STOCK OWNERSHIP THRESHOLD MORGAN STANLEY Agenda Number: 934366673 Security: 617446448 Meeting Type: Annual Meeting Date: 17-May-2016 Ticker: MS ISIN: US6174464486 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: ERSKINE B. BOWLES Mgmt For For 1B. ELECTION OF DIRECTOR: ALISTAIR DARLING Mgmt For For 1C. ELECTION OF DIRECTOR: THOMAS H. GLOCER Mgmt For For 1D. ELECTION OF DIRECTOR: JAMES P. GORMAN Mgmt For For 1E. ELECTION OF DIRECTOR: ROBERT H. HERZ Mgmt For For 1F. ELECTION OF DIRECTOR: NOBUYUKI HIRANO Mgmt For For 1G. ELECTION OF DIRECTOR: KLAUS KLEINFELD Mgmt For For 1H. ELECTION OF DIRECTOR: JAMI MISCIK Mgmt For For 1I. ELECTION OF DIRECTOR: DONALD T. NICOLAISEN Mgmt For For 1J. ELECTION OF DIRECTOR: HUTHAM S. OLAYAN Mgmt For For 1K. ELECTION OF DIRECTOR: JAMES W. OWENS Mgmt For For 1L. ELECTION OF DIRECTOR: RYOSUKE TAMAKOSHI Mgmt For For 1M. ELECTION OF DIRECTOR: PERRY M. TRAQUINA Mgmt For For 1N. ELECTION OF DIRECTOR: RAYFORD WILKINS, JR. Mgmt For For 2. TO RATIFY THE APPOINTMENT OF DELOITTE & Mgmt For For TOUCHE LLP AS INDEPENDENT AUDITOR 3. TO APPROVE THE COMPENSATION OF EXECUTIVES Mgmt For For AS DISCLOSED IN THE PROXY STATEMENT (NON-BINDING ADVISORY RESOLUTION) 4. TO APPROVE THE AMENDMENT OF THE 2007 EQUITY Mgmt For For INCENTIVE COMPENSATION PLAN TO INCREASE THE NUMBER OF AUTHORIZED SHARES AND ADD PERFORMANCE MEASURES FOR CERTAIN AWARDS 5. SHAREHOLDER PROPOSAL REGARDING A CHANGE IN Shr Against For THE TREATMENT OF ABSTENTIONS FOR PURPOSES OF VOTE-COUNTING 6. SHAREHOLDER PROPOSAL REGARDING A POLICY TO Shr Against For PROHIBIT VESTING OF DEFERRED EQUITY AWARDS FOR SENIOR EXECUTIVES WHO RESIGN TO ENTER GOVERNMENT SERVICE NEWFIELD EXPLORATION COMPANY Agenda Number: 934362017 Security: 651290108 Meeting Type: Annual Meeting Date: 17-May-2016 Ticker: NFX ISIN: US6512901082 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: LEE K. BOOTHBY Mgmt For For 1B. ELECTION OF DIRECTOR: PAMELA J. GARDNER Mgmt For For 1C. ELECTION OF DIRECTOR: STEVEN W. NANCE Mgmt For For 1D. ELECTION OF DIRECTOR: ROGER B. PLANK Mgmt For For 1E. ELECTION OF DIRECTOR: THOMAS G. RICKS Mgmt For For 1F. ELECTION OF DIRECTOR: JUANITA M. ROMANS Mgmt For For 1G. ELECTION OF DIRECTOR: JOHN W. SCHANCK Mgmt For For 1H. ELECTION OF DIRECTOR: J. TERRY STRANGE Mgmt For For 1I. ELECTION OF DIRECTOR: J. KENT WELLS Mgmt For For 2. RATIFICATION OF APPOINTMENT OF Mgmt For For PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR FOR FISCAL 2016. 3. ADVISORY VOTE ON NAMED EXECUTIVE OFFICER Mgmt For For COMPENSATION. NUCOR CORPORATION Agenda Number: 934353070 Security: 670346105 Meeting Type: Annual Meeting Date: 13-May-2016 Ticker: NUE ISIN: US6703461052 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. DIRECTOR JOHN J. FERRIOLA Mgmt For For GREGORY J. HAYES Mgmt For For VICTORIA F. HAYNES, PHD Mgmt For For BERNARD L. KASRIEL Mgmt For For CHRISTOPHER J. KEARNEY Mgmt For For LAURETTE T. KOELLNER Mgmt For For RAYMOND J. MILCHOVICH Mgmt For For JOHN H. WALKER Mgmt For For 2. RATIFICATION OF THE APPOINTMENT OF Mgmt For For PRICEWATERHOUSECOOPERS LLP AS NUCOR'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2016 3. APPROVAL OF THE AMENDMENT TO NUCOR'S Mgmt For For RESTATED CERTIFICATE OF INCORPORATION TO ADOPT A MAJORITY VOTING STANDARD, ELIMINATE CUMULATIVE VOTING AND REMOVE OBSOLETE PROVISIONS 4. STOCKHOLDER PROPOSAL REGARDING NUCOR'S Shr Against For LOBBYING AND CORPORATE SPENDING ON POLITICAL CONTRIBUTIONS 5. STOCKHOLDER PROPOSAL REGARDING GREENHOUSE Shr Against For GAS (GHG) EMISSIONS PARKER DRILLING COMPANY Agenda Number: 934357523 Security: 701081101 Meeting Type: Annual Meeting Date: 10-May-2016 Ticker: PKD ISIN: US7010811013 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. DIRECTOR JONATHAN M. CLARKSON Mgmt For For PETER T. FONTANA Mgmt For For GARY R. KING Mgmt For For 2. TO CONSIDER AND ACT UPON A PROPOSAL TO Mgmt For For APPROVE THE PARKER DRILLING COMPANY 2010 LONG-TERM INCENTIVE PLAN (AS AMENDED AND RESTATED AS OF MAY 10, 2016). 3. TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE Mgmt For For COMPENSATION. 4. RATIFY THE APPOINTMENT OF KPMG LLP AS Mgmt For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2016. PARKER-HANNIFIN CORPORATION Agenda Number: 934283095 Security: 701094104 Meeting Type: Annual Meeting Date: 28-Oct-2015 Ticker: PH ISIN: US7010941042 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. DIRECTOR LEE C. BANKS Mgmt For For ROBERT G. BOHN Mgmt For For LINDA S. HARTY Mgmt For For WILLIAM E. KASSLING Mgmt For For ROBERT J. KOHLHEPP Mgmt For For KEVIN A. LOBO Mgmt For For KLAUS-PETER MULLER Mgmt For For CANDY M. OBOURN Mgmt For For JOSEPH SCAMINACE Mgmt For For WOLFGANG R. SCHMITT Mgmt For For AKE SVENSSON Mgmt For For JAMES L. WAINSCOTT Mgmt For For DONALD E. WASHKEWICZ Mgmt For For THOMAS L. WILLIAMS Mgmt For For 2. APPROVAL TO AMEND OUR AMENDED ARTICLES OF Mgmt For For INCORPORATION TO IMPLEMENT A MAJORITY VOTING STANDARD FOR UNCONTESTED DIRECTOR ELECTIONS. 3. APPROVAL TO AMEND OUR AMENDED ARTICLES OF Mgmt For For INCORPORATION TO ELIMINATE CUMULATIVE VOTING IN DIRECTOR ELECTIONS. 4. RATIFICATION OF THE APPOINTMENT OF DELOITTE Mgmt For For & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2016. 5. APPROVAL OF, ON A NON-BINDING, ADVISORY Mgmt For For BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. 6. APPROVAL OF THE PARKER-HANNIFIN CORPORATION Mgmt For For 2 PEABODY ENERGY CORPORATION Agenda Number: 934270911 Security: 704549104 Meeting Type: Special Meeting Date: 16-Sep-2015 Ticker: BTU ISIN: US7045491047 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. APPROVAL OF ADOPTION OF AN AMENDMENT TO OUR Mgmt Against Against THIRD AMENDED AND RESTATED CERTIFICATE OF INCORPORATION (AS DESCRIBED IN PEABODY'S PROXY STATEMENT FOR THE SPECIAL MEETING). 2. APPROVAL OF AN ADJOURNMENT OF THE SPECIAL Mgmt Against Against MEETING, FROM TIME TO TIME, IF NECESSARY OR ADVISABLE (AS DETERMINED BY PEABODY), TO SOLICIT ADDITIONAL PROXIES IN THE EVENT THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE PROPOSAL 1. QUALCOMM INCORPORATED Agenda Number: 934322493 Security: 747525103 Meeting Type: Annual Meeting Date: 08-Mar-2016 Ticker: QCOM ISIN: US7475251036 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR TO HOLD OFFICE UNTIL Mgmt For For THE NEXT ANNUAL MEETING OF STOCKHOLDERS AND UNTIL THEIR RESPECTIVE SUCCESSORS HAVE BEEN ELECTED AND QUALIFIED: BARBARA T. ALEXANDER 1B. ELECTION OF DIRECTOR TO HOLD OFFICE UNTIL Mgmt For For THE NEXT ANNUAL MEETING OF STOCKHOLDERS AND UNTIL THEIR RESPECTIVE SUCCESSORS HAVE BEEN ELECTED AND QUALIFIED: RAYMOND V. DITTAMORE 1C. ELECTION OF DIRECTOR TO HOLD OFFICE UNTIL Mgmt For For THE NEXT ANNUAL MEETING OF STOCKHOLDERS AND UNTIL THEIR RESPECTIVE SUCCESSORS HAVE BEEN ELECTED AND QUALIFIED: JEFFREY W. HENDERSON 1D. ELECTION OF DIRECTOR TO HOLD OFFICE UNTIL Mgmt For For THE NEXT ANNUAL MEETING OF STOCKHOLDERS AND UNTIL THEIR RESPECTIVE SUCCESSORS HAVE BEEN ELECTED AND QUALIFIED: THOMAS W. HORTON 1E. ELECTION OF DIRECTOR TO HOLD OFFICE UNTIL Mgmt For For THE NEXT ANNUAL MEETING OF STOCKHOLDERS AND UNTIL THEIR RESPECTIVE SUCCESSORS HAVE BEEN ELECTED AND QUALIFIED: PAUL E. JACOBS 1F. ELECTION OF DIRECTOR TO HOLD OFFICE UNTIL Mgmt For For THE NEXT ANNUAL MEETING OF STOCKHOLDERS AND UNTIL THEIR RESPECTIVE SUCCESSORS HAVE BEEN ELECTED AND QUALIFIED: HARISH MANWANI 1G. ELECTION OF DIRECTOR TO HOLD OFFICE UNTIL Mgmt For For THE NEXT ANNUAL MEETING OF STOCKHOLDERS AND UNTIL THEIR RESPECTIVE SUCCESSORS HAVE BEEN ELECTED AND QUALIFIED: MARK D. MCLAUGHLIN 1H. ELECTION OF DIRECTOR TO HOLD OFFICE UNTIL Mgmt For For THE NEXT ANNUAL MEETING OF STOCKHOLDERS AND UNTIL THEIR RESPECTIVE SUCCESSORS HAVE BEEN ELECTED AND QUALIFIED: STEVE MOLLENKOPF 1I. ELECTION OF DIRECTOR TO HOLD OFFICE UNTIL Mgmt For For THE NEXT ANNUAL MEETING OF STOCKHOLDERS AND UNTIL THEIR RESPECTIVE SUCCESSORS HAVE BEEN ELECTED AND QUALIFIED: CLARK T. RANDT, JR. 1J. ELECTION OF DIRECTOR TO HOLD OFFICE UNTIL Mgmt For For THE NEXT ANNUAL MEETING OF STOCKHOLDERS AND UNTIL THEIR RESPECTIVE SUCCESSORS HAVE BEEN ELECTED AND QUALIFIED: FRANCISCO ROS 1K. ELECTION OF DIRECTOR TO HOLD OFFICE UNTIL Mgmt For For THE NEXT ANNUAL MEETING OF STOCKHOLDERS AND UNTIL THEIR RESPECTIVE SUCCESSORS HAVE BEEN ELECTED AND QUALIFIED: JONATHAN J. RUBINSTEIN 1L. ELECTION OF DIRECTOR TO HOLD OFFICE UNTIL Mgmt For For THE NEXT ANNUAL MEETING OF STOCKHOLDERS AND UNTIL THEIR RESPECTIVE SUCCESSORS HAVE BEEN ELECTED AND QUALIFIED: ANTHONY J. VINCIQUERRA 2. TO RATIFY THE SELECTION OF Mgmt For For PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR OUR FISCAL YEAR ENDING SEPTEMBER 25, 2016. 3. TO APPROVE THE 2016 LONG-TERM INCENTIVE Mgmt For For PLAN. 4. TO APPROVE OUR EXECUTIVE COMPENSATION. Mgmt For For 5. A STOCKHOLDER PROPOSAL, IF PROPERLY Shr Against For PRESENTED AT THE ANNUAL MEETING. RYDER SYSTEM, INC. Agenda Number: 934344502 Security: 783549108 Meeting Type: Annual Meeting Date: 06-May-2016 Ticker: R ISIN: US7835491082 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR FOR A 1-YEAR TERM OF Mgmt For For OFFICE EXPIRING AT THE 2: ROBERT J. ECK 1B. ELECTION OF DIRECTOR FOR A 1-YEAR TERM OF Mgmt For For OFFICE EXPIRING AT THE 2: TAMARA L. LUNDGREN 1C. ELECTION OF DIRECTOR FOR A 1-YEAR TERM OF Mgmt For For OFFICE EXPIRING AT THE 2: ABBIE J. SMITH 2. RATIFICATION OF PRICEWATERHOUSECOOPERS LLP Mgmt For For AS INDEPENDENT REGISTERED CERTIFIED PUBLIC ACCOUNTING FIRM FOR THE 2 3. APPROVAL, ON AN ADVISORY BASIS, OF THE Mgmt For For COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. 4. APPROVAL OF THE AMENDED AND RESTATED 2012 Mgmt For For EQUITY AND INCENTIVE COMPENSATION PLAN. 5. APPROVAL OF THE AMENDED AND RESTATED STOCK Mgmt For For PURCHASE PLAN FOR EMPLOYEES. SANMINA CORPORATION Agenda Number: 934322708 Security: 801056102 Meeting Type: Annual Meeting Date: 07-Mar-2016 Ticker: SANM ISIN: US8010561020 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: NEIL R. BONKE Mgmt For For 1B. ELECTION OF DIRECTOR: MICHAEL J. CLARKE Mgmt For For 1C. ELECTION OF DIRECTOR: EUGENE A. DELANEY Mgmt For For 1D. ELECTION OF DIRECTOR: JOHN P. GOLDSBERRY Mgmt For For 1E. ELECTION OF DIRECTOR: JOSEPH G. LICATA, JR. Mgmt For For 1F. ELECTION OF DIRECTOR: MARIO M. ROSATI Mgmt For For 1G. ELECTION OF DIRECTOR: WAYNE SHORTRIDGE Mgmt For For 1H. ELECTION OF DIRECTOR: JURE SOLA Mgmt For For 1I. ELECTION OF DIRECTOR: JACKIE M. WARD Mgmt For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF Mgmt For For PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS OF SANMINA CORPORATION FOR ITS FISCAL YEAR ENDING OCTOBER 1, 2016 3. PROPOSAL TO APPROVE THE AMENDMENT OF Mgmt For For SANMINA CORPORATION'S 2 (I) TO INCREASE THE NUMBER OF SHARES OF COMMON STOCK RESERVED FOR ISSUANCE UNDER THE PLAN BY 1,900,000 SHARES, AND (II) TO LIMIT THE AGGREGATE VALUE OF AWARDS THAT CAN BE GRANTED EACH YEAR TO EACH NON-EMPLOYEE BOARD MEMBER TO NO MORE THAN $900,000. 4. PROPOSAL TO APPROVE, ON AN ADVISORY Mgmt For For (NON-BINDING) BASIS, THE COMPENSATION OF SANMINA CORPORATION'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THE PROXY STATEMENT FOR THE 2 STOCKHOLDERS PURSUANT TO THE COMPENSATION DISCLOSURE RULES OF THE SECURITIES AND EXCHANGE COMMISSION, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, THE COMPENSATION TABLES AND THE OTHER RELATED DISCLOSURE. STATE STREET CORPORATION Agenda Number: 934368297 Security: 857477103 Meeting Type: Annual Meeting Date: 18-May-2016 Ticker: STT ISIN: US8574771031 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: K. BURNES Mgmt For For 1B. ELECTION OF DIRECTOR: P. DE SAINT-AIGNAN Mgmt For For 1C. ELECTION OF DIRECTOR: L. DUGLE Mgmt For For 1D. ELECTION OF DIRECTOR: W. FREDA Mgmt For For 1E. ELECTION OF DIRECTOR: A. FAWCETT Mgmt For For 1F. ELECTION OF DIRECTOR: L. HILL Mgmt For For 1G. ELECTION OF DIRECTOR: J. HOOLEY Mgmt For For 1H. ELECTION OF DIRECTOR: R. SERGEL Mgmt For For 1I. ELECTION OF DIRECTOR: R. SKATES Mgmt For For 1J. ELECTION OF DIRECTOR: G. SUMME Mgmt For For 1K. ELECTION OF DIRECTOR: T. WILSON Mgmt For For 2. TO APPROVE AN ADVISORY PROPOSAL ON Mgmt For For EXECUTIVE COMPENSATION. 3. TO APPROVE THE 2 Mgmt For For INCENTIVE PLAN. 4. TO RATIFY THE SELECTION OF ERNST & YOUNG Mgmt For For LLP AS STATE STREET'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2016. SYMANTEC CORPORATION Agenda Number: 934279008 Security: 871503108 Meeting Type: Annual Meeting Date: 03-Nov-2015 Ticker: SYMC ISIN: US8715031089 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: MICHAEL A. BROWN Mgmt For For 1B. ELECTION OF DIRECTOR: FRANK E. DANGEARD Mgmt For For 1C. ELECTION OF DIRECTOR: GERALDINE B. Mgmt For For LAYBOURNE 1D. ELECTION OF DIRECTOR: DAVID L. MAHONEY Mgmt For For 1E. ELECTION OF DIRECTOR: ROBERT S. MILLER Mgmt For For 1F. ELECTION OF DIRECTOR: ANITA M. SANDS Mgmt For For 1G. ELECTION OF DIRECTOR: DANIEL H. SCHULMAN Mgmt For For 1H. ELECTION OF DIRECTOR: V. PAUL UNRUH Mgmt For For 1I. ELECTION OF DIRECTOR: SUZANNE M. VAUTRINOT Mgmt For For 2 RATIFICATION OF THE APPOINTMENT OF KPMG LLP Mgmt For For AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 3 ADVISORY VOTE TO APPROVE EXECUTIVE Mgmt For For COMPENSATION. 4 STOCKHOLDER PROPOSAL REGARDING THE Shr Against For FORMATION OF AN INTERNATIONAL POLICY COMMITTEE, IF PROPERLY PRESENTED AT THE MEETING. THE CHARLES SCHWAB CORPORATION Agenda Number: 934355959 Security: 808513105 Meeting Type: Annual Meeting Date: 17-May-2016 Ticker: SCHW ISIN: US8085131055 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: JOHN K. ADAMS, JR. Mgmt For For 1B. ELECTION OF DIRECTOR: STEPHEN A. ELLIS Mgmt For For 1C. ELECTION OF DIRECTOR: ARUN SARIN Mgmt For For 1D. ELECTION OF DIRECTOR: CHARLES R. SCHWAB Mgmt For For 1E. ELECTION OF DIRECTOR: PAULA A. SNEED Mgmt For For 2. RATIFICATION OF THE SELECTION OF DELOITTE & Mgmt For For TOUCHE LLP AS INDEPENDENT AUDITORS 3. ADVISORY APPROVAL OF NAMED EXECUTIVE Mgmt For For OFFICER COMPENSATION 4. STOCKHOLDER PROPOSAL REQUESTING DISCLOSURE Shr Against For OF LOBBYING POLICY, PROCEDURES AND OVERSIGHT; LOBBYING EXPENDITURES; AND PARTICIPATION IN ORGANIZATIONS ENGAGED IN LOBBYING 5. STOCKHOLDER PROPOSAL REQUESTING ANNUAL Shr Against For DISCLOSURE OF EEO-1 DATA THE MOSAIC COMPANY Agenda Number: 934367156 Security: 61945C103 Meeting Type: Annual Meeting Date: 19-May-2016 Ticker: MOS ISIN: US61945C1036 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. APPROVAL OF AN AMENDMENT TO MOSAIC'S Mgmt For For RESTATED CERTIFICATE OF INCORPORATION TO DELETE REFERENCES TO THE TRANSITION PROCESS FROM A CLASSIFIED BOARD TO A FULLY DECLASSIFIED BOARD AND TO PERMIT STOCKHOLDERS TO REMOVE ANY DIRECTOR WITH OR WITHOUT CAUSE. 2. APPROVAL OF AN AMENDMENT TO MOSAIC'S Mgmt For For RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE THE AUTHORIZED CLASS A AND CLASS B COMMON STOCK AND PROVISIONS RELATED THERETO, AND TO DECREASE THE TOTAL NUMBER OF SHARES OF CAPITAL STOCK THAT MOSAIC HAS AUTHORITY TO ISSUE FROM 1,279,036,543 TO 1,015,000,000. 3A. ELECTION OF DIRECTOR FOR TERM EXPIRING IN Mgmt For For 2017: NANCY E. COOPER 3B. ELECTION OF DIRECTOR FOR TERM EXPIRING IN Mgmt For For 2017: GREGORY L. EBEL 3C. ELECTION OF DIRECTOR FOR TERM EXPIRING IN Mgmt For For 2017: TIMOTHY S. GITZEL 3D. ELECTION OF DIRECTOR FOR TERM EXPIRING IN Mgmt For For 2017: DENISE C. JOHNSON 3E. ELECTION OF DIRECTOR FOR TERM EXPIRING IN Mgmt For For 2017: EMERY N. KOENIG 3F. ELECTION OF DIRECTOR FOR TERM EXPIRING IN Mgmt For For 2017: ROBERT L. LUMPKINS 3G. ELECTION OF DIRECTOR FOR TERM EXPIRING IN Mgmt For For 2017: WILLIAM T. MONAHAN 3H. ELECTION OF DIRECTOR FOR TERM EXPIRING IN Mgmt For For 2017: JAMES ("JOC") C. O'ROURKE 3I. ELECTION OF DIRECTOR FOR TERM EXPIRING IN Mgmt For For 2017: JAMES L. POPOWICH 3J. ELECTION OF DIRECTOR FOR TERM EXPIRING IN Mgmt For For 2017: DAVID T. SEATON 3K. ELECTION OF DIRECTOR FOR TERM EXPIRING IN Mgmt For For 2017: STEVEN M. SEIBERT 4. RATIFICATION OF THE APPOINTMENT OF KPMG LLP Mgmt For For AS MOSAIC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO AUDIT OUR FINANCIAL STATEMENTS AS OF AND FOR THE YEAR ENDING DECEMBER 31, 2 INTERNAL CONTROL OVER FINANCIAL REPORTING AS OF DECEMBER 31, 2016. 5. AN ADVISORY VOTE TO APPROVE THE Mgmt For For COMPENSATION OF MOSAIC'S EXECUTIVE OFFICERS DISCLOSED IN THE ACCOMPANYING PROXY STATEMENT. THE RYLAND GROUP, INC. Agenda Number: 934274147 Security: 783764103 Meeting Type: Special Meeting Date: 28-Sep-2015 Ticker: RYL ISIN: US7837641031 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. TO ADOPT THE AMENDED AND RESTATED AGREEMENT Mgmt For For AND PLAN OF MERGER, DATED AS OF JUNE 14, 2015, BY AND BETWEEN THE RYLAND GROUP, INC. AND STANDARD PACIFIC CORP. AND APPROVE THE MERGER. 2. TO ADOPT THE SURVIVING CORPORATION'S Mgmt For For AMENDED AND RESTATED CERTIFICATE OF INCORPORATION. 3. TO ADOPT THE SURVIVING CORPORATION'S Mgmt For For AMENDED AND RESTATED BYLAWS. 4. TO APPROVE, ON A NON-BINDING ADVISORY Mgmt For For BASIS, THE COMPENSATION THAT MAY BE PAID OR BECOME PAYABLE TO RYLAND'S NAMED EXECUTIVE OFFICERS IN CONNECTION WITH THE MERGER AND THE AGREEMENTS AND UNDERSTANDINGS PURSUANT TO WHICH SUCH COMPENSATION MAY BE PAID OR HAS BECOME PAYABLE IN CONNECTION WITH THE MERGER. 5. TO ADJOURN THE SPECIAL MEETING TO ANOTHER Mgmt For For TIME OR PLACE, IF NECESSARY OR APPROPRIATE, TO PERMIT, AMONG OTHER THINGS, FURTHER SOLICITATION OF PROXIES IF NECESSARY TO OBTAIN ADDITIONAL VOTES IN FAVOR OF THE RYLAND MERGER PROPOSAL. THE WALT DISNEY COMPANY Agenda Number: 934321352 Security: 254687106 Meeting Type: Annual Meeting Date: 03-Mar-2016 Ticker: DIS ISIN: US2546871060 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: SUSAN E. ARNOLD Mgmt For For 1B. ELECTION OF DIRECTOR: JOHN S. CHEN Mgmt For For 1C. ELECTION OF DIRECTOR: JACK DORSEY Mgmt Against Against 1D. ELECTION OF DIRECTOR: ROBERT A. IGER Mgmt For For 1E. ELECTION OF DIRECTOR: MARIA ELENA Mgmt For For LAGOMASINO 1F. ELECTION OF DIRECTOR: FRED H. LANGHAMMER Mgmt For For 1G. ELECTION OF DIRECTOR: AYLWIN B. LEWIS Mgmt For For 1H. ELECTION OF DIRECTOR: ROBERT W. MATSCHULLAT Mgmt For For 1I. ELECTION OF DIRECTOR: MARK G. PARKER Mgmt For For 1J. ELECTION OF DIRECTOR: SHERYL K. SANDBERG Mgmt Against Against 1K. ELECTION OF DIRECTOR: ORIN C. SMITH Mgmt For For 2. TO RATIFY THE APPOINTMENT OF Mgmt For For PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S REGISTERED PUBLIC ACCOUNTANTS FOR 2016. 3. TO APPROVE THE ADVISORY RESOLUTION ON Mgmt For For EXECUTIVE COMPENSATION. 4. TO APPROVE THE AMENDMENT TO THE RESTATED Mgmt For For CERTIFICATE OF INCORPORATION. 5. TO APPROVE THE SHAREHOLDER PROPOSAL Shr Against For RELATING TO SIMPLE MAJORITY VOTE. 6. TO APPROVE THE SHAREHOLDER PROPOSAL Shr Against For RELATING TO LOBBYING DISCLOSURE. UNDER ARMOUR, INC. Agenda Number: 934336997 Security: 904311107 Meeting Type: Annual Meeting Date: 28-Apr-2016 Ticker: UA ISIN: US9043111072 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. DIRECTOR KEVIN A. PLANK Mgmt For For BYRON K. ADAMS, JR. Mgmt For For GEORGE W. BODENHEIMER Mgmt For For DOUGLAS E. COLTHARP Mgmt For For ANTHONY W. DEERING Mgmt For For KAREN W. KATZ Mgmt For For A.B. KRONGARD Mgmt For For WILLIAM R. MCDERMOTT Mgmt For For ERIC T. OLSON Mgmt For For HARVEY L. SANDERS Mgmt For For 2. TO APPROVE, BY A NON-BINDING ADVISORY VOTE, Mgmt For For THE COMPENSATION OF EXECUTIVES AS DISCLOSED IN THE "EXECUTIVE COMPENSATION" SECTION OF THE PROXY STATEMENT, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS AND TABLES. 3. RATIFICATION OF APPOINTMENT OF INDEPENDENT Mgmt For For REGISTERED PUBLIC ACCOUNTING FIRM. VIACOM INC. Agenda Number: 934324017 Security: 92553P102 Meeting Type: Annual Meeting Date: 14-Mar-2016 Ticker: VIA ISIN: US92553P1021 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. DIRECTOR GEORGE S. ABRAMS Mgmt For For PHILIPPE P. DAUMAN Mgmt For For THOMAS E. DOOLEY Mgmt For For CRISTIANA F. SORRELL Mgmt For For BLYTHE J. MCGARVIE Mgmt For For DEBORAH NORVILLE Mgmt For For CHARLES E. PHILLIPS,JR. Mgmt For For SHARI REDSTONE Mgmt For For SUMNER M. REDSTONE Mgmt For For FREDERIC V. SALERNO Mgmt For For WILLIAM SCHWARTZ Mgmt For For 2. THE RATIFICATION OF THE APPOINTMENT OF Mgmt For For PRICEWATERHOUSECOOPERS LLP TO SERVE AS INDEPENDENT AUDITOR OF VIACOM INC. FOR FISCAL YEAR 2016. 3. A STOCKHOLDER PROPOSAL REQUESTING THAT THE Shr Against For BOARD OF DIRECTORS TAKE STEPS TO ADOPT A RECAPITALIZATION PLAN FOR ALL OUTSTANDING STOCK TO HAVE ONE VOTE PER SHARE. WILLIAMS-SONOMA, INC. Agenda Number: 934391791 Security: 969904101 Meeting Type: Annual Meeting Date: 02-Jun-2016 Ticker: WSM ISIN: US9699041011 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: LAURA J. ALBER Mgmt For For 1B ELECTION OF DIRECTOR: ADRIAN D.P. BELLAMY Mgmt For For 1C ELECTION OF DIRECTOR: ROSE MARIE BRAVO Mgmt For For 1D ELECTION OF DIRECTOR: PATRICK J. CONNOLLY Mgmt For For 1E ELECTION OF DIRECTOR: ADRIAN T. DILLON Mgmt For For 1F ELECTION OF DIRECTOR: ANTHONY A. GREENER Mgmt For For 1G ELECTION OF DIRECTOR: TED W. HALL Mgmt For For 1H ELECTION OF DIRECTOR: SABRINA SIMMONS Mgmt For For 1I ELECTION OF DIRECTOR: JERRY D. STRITZKE Mgmt For For 1J ELECTION OF DIRECTOR: LORRAINE TWOHILL Mgmt For For 2 THE AMENDMENT AND RESTATEMENT OF THE Mgmt For For WILLIAMS-SONOMA, INC. 2 PLAN 3 AN ADVISORY VOTE TO APPROVE EXECUTIVE Mgmt For For COMPENSATION 4 RATIFICATION OF THE SELECTION OF DELOITTE & Mgmt For For TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 29, 2017 WYNN RESORTS, LIMITED Agenda Number: 934333193 Security: 983134107 Meeting Type: Annual Meeting Date: 14-Apr-2016 Ticker: WYNN ISIN: US9831341071 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. DIRECTOR DR. RAY R. IRANI Mgmt No vote ALVIN V. SHOEMAKER Mgmt No vote STEPHEN A. WYNN Mgmt No vote 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG Mgmt No vote LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2016. 3. TO VOTE ON A STOCKHOLDER PROPOSAL REGARDING Shr No vote A POLITICAL CONTRIBUTIONS REPORT, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. PERMANENT PORTFOLIO AGILENT TECHNOLOGIES, INC. Agenda Number: 934323988 Security: 00846U101 Meeting Type: Annual Meeting Date: 16-Mar-2016 Ticker: A ISIN: US00846U1016 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR TO A 3-YEAR TERM: PAUL Mgmt For For N. CLARK 1B. ELECTION OF DIRECTOR TO A 3-YEAR TERM: Mgmt For For JAMES G. CULLEN 1C. ELECTION OF DIRECTOR TO A 3-YEAR TERM: Mgmt For For TADATAKA YAMADA, M.D. 2. TO RATIFY THE AUDIT AND FINANCE COMMITTEE'S Mgmt For For APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS AGILENT'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. 3. TO APPROVE, ON A NON-BINDING ADVISORY Mgmt For For BASIS, THE COMPENSATION OF AGILENT'S NAMED EXECUTIVE OFFICERS. 4. TO APPROVE AMENDMENTS TO OUR AMENDED AND Mgmt For For RESTATED CERTIFICATE OF INCORPORATION AND BYLAWS TO DECLASSIFY THE BOARD. AIR PRODUCTS AND CHEMICALS, INC. Agenda Number: 934311034 Security: 009158106 Meeting Type: Annual Meeting Date: 28-Jan-2016 Ticker: APD ISIN: US0091581068 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: SUSAN K. CARTER Mgmt For For 1B. ELECTION OF DIRECTOR: CHARLES I. COGUT Mgmt For For 1C. ELECTION OF DIRECTOR: SEIFI GHASEMI Mgmt For For 1D. ELECTION OF DIRECTOR: DAVID H.Y. HO Mgmt For For 1E. ELECTION OF DIRECTOR: MARGARET G. MCGLYNN Mgmt For For 2. ADVISORY VOTE ON EXECUTIVE OFFICER Mgmt For For COMPENSATION. TO APPROVE THE COMPENSATION OF NAMED EXECUTIVE OFFICERS. 3. APPOINTMENT OF INDEPENDENT REGISTERED Mgmt For For PUBLIC ACCOUNTANTS. RATIFICATION OF APPOINTMENT OF KPMG LLP, AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2016. 4. APPROVAL OF ANNUAL INCENTIVE PLAN TERMS. TO Mgmt For For APPROVE ANNUAL INCENTIVE PLAN TERMS TO ALLOW CONTINUED TAX DEDUCTIBILITY. ALEXANDER&BALDWIN, INC. Agenda Number: 934332521 Security: 014491104 Meeting Type: Annual Meeting Date: 26-Apr-2016 Ticker: ALEX ISIN: US0144911049 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. DIRECTOR CHRISTOPHER J. BENJAMIN Mgmt For For ROBERT S. HARRISON Mgmt For For MICHELE K. SAITO Mgmt For For ERIC K. YEAMAN Mgmt For For 2. PROPOSAL TO APPROVE THE ADVISORY RESOLUTION Mgmt For For RELATING TO EXECUTIVE COMPENSATION 3. PROPOSAL TO RATIFY THE APPOINTMENT OF Mgmt For For DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE CORPORATION AMGEN INC. Agenda Number: 934360645 Security: 031162100 Meeting Type: Annual Meeting Date: 19-May-2016 Ticker: AMGN ISIN: US0311621009 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR FOR A TERM EXPIRING AT Mgmt For For 2017: DR. DAVID BALTIMORE 1B. ELECTION OF DIRECTOR FOR A TERM EXPIRING AT Mgmt For For 2017: MR. FRANK J. BIONDI, JR. 1C. ELECTION OF DIRECTOR FOR A TERM EXPIRING AT Mgmt For For 2017: MR. ROBERT A. BRADWAY 1D. ELECTION OF DIRECTOR FOR A TERM EXPIRING AT Mgmt For For 2017: MR. FRANCOIS DE CARBONNEL 1E. ELECTION OF DIRECTOR FOR A TERM EXPIRING AT Mgmt For For 2017: MR. ROBERT A. ECKERT 1F. ELECTION OF DIRECTOR FOR A TERM EXPIRING AT Mgmt For For 2017: MR. GREG C. GARLAND 1G. ELECTION OF DIRECTOR FOR A TERM EXPIRING AT Mgmt For For 2017: MR. FRED HASSAN 1H. ELECTION OF DIRECTOR FOR A TERM EXPIRING AT Mgmt For For 2017: DR. REBECCA M. HENDERSON 1I. ELECTION OF DIRECTOR FOR A TERM EXPIRING AT Mgmt For For 2017: MR. FRANK C. HERRINGER 1J. ELECTION OF DIRECTOR FOR A TERM EXPIRING AT Mgmt For For 2017: DR. TYLER JACKS 1K. ELECTION OF DIRECTOR FOR A TERM EXPIRING AT Mgmt For For 2017: MS. JUDITH C. PELHAM 1L. ELECTION OF DIRECTOR FOR A TERM EXPIRING AT Mgmt For For 2017: DR. RONALD D. SUGAR 1M. ELECTION OF DIRECTOR FOR A TERM EXPIRING AT Mgmt For For 2017: DR. R. SANDERS WILLIAMS 2. TO RATIFY THE SELECTION OF ERNST & YOUNG Mgmt For For LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2016. 3. ADVISORY VOTE TO APPROVE OUR EXECUTIVE Mgmt For For COMPENSATION. 4. STOCKHOLDER PROPOSAL TO CHANGE THE VOTING Shr Against For STANDARD APPLICABLE TO NON-BINDING PROPOSALS SUBMITTED BY STOCKHOLDERS. APACHE CORPORATION Agenda Number: 934348562 Security: 037411105 Meeting Type: Annual Meeting Date: 12-May-2016 Ticker: APA ISIN: US0374111054 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. ELECTION OF DIRECTOR: ANNELL R. BAY Mgmt For For 2. ELECTION OF DIRECTOR: JOHN J. CHRISTMANN IV Mgmt For For 3. ELECTION OF DIRECTOR: CHANSOO JOUNG Mgmt For For 4. ELECTION OF DIRECTOR: WILLIAM C. MONTGOMERY Mgmt For For 5. RATIFICATION OF ERNST & YOUNG LLP AS Mgmt For For APACHE'S INDEPENDENT AUDITORS 6. ADVISORY VOTE TO APPROVE COMPENSATION OF Mgmt For For APACHE'S NAMED EXECUTIVE OFFICERS 7. APPROVAL OF APACHE'S 2016 OMNIBUS Mgmt For For COMPENSATION PLAN AUTODESK, INC. Agenda Number: 934408128 Security: 052769106 Meeting Type: Annual Meeting Date: 15-Jun-2016 Ticker: ADSK ISIN: US0527691069 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: CARL BASS Mgmt For For 1B. ELECTION OF DIRECTOR: CRAWFORD W. BEVERIDGE Mgmt For For 1C. ELECTION OF DIRECTOR: JEFF CLARKE Mgmt For For 1D. ELECTION OF DIRECTOR: SCOTT FERGUSON Mgmt For For 1E. ELECTION OF DIRECTOR: THOMAS GEORGENS Mgmt For For 1F. ELECTION OF DIRECTOR: RICHARD S. HILL Mgmt For For 1G. ELECTION OF DIRECTOR: MARY T. MCDOWELL Mgmt For For 1H. ELECTION OF DIRECTOR: LORRIE M. NORRINGTON Mgmt For For 1I. ELECTION OF DIRECTOR: BETSY RAFAEL Mgmt For For 1J. ELECTION OF DIRECTOR: STACY J. SMITH Mgmt For For 1K. ELECTION OF DIRECTOR: STEVEN M. WEST Mgmt For For 2. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP Mgmt For For AS AUTODESK, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 31, 2017. 3. APPROVE, ON AN ADVISORY (NON-BINDING) Mgmt For For BASIS, THE COMPENSATION OF AUTODESK, INC.'S NAMED EXECUTIVE OFFICERS. AVALONBAY COMMUNITIES, INC. Agenda Number: 934378969 Security: 053484101 Meeting Type: Annual Meeting Date: 19-May-2016 Ticker: AVB ISIN: US0534841012 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. DIRECTOR GLYN F. AEPPEL Mgmt For For TERRY S. BROWN Mgmt For For ALAN B. BUCKELEW Mgmt For For RONALD L. HAVNER, JR. Mgmt For For TIMOTHY J. NAUGHTON Mgmt For For LANCE R. PRIMIS Mgmt For For PETER S. RUMMELL Mgmt For For H. JAY SARLES Mgmt For For W. EDWARD WALTER Mgmt For For 2. TO RATIFY THE SELECTION OF ERNST & YOUNG Mgmt For For LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2016. 3. TO ADOPT A RESOLUTION APPROVING, ON A Mgmt For For NON-BINDING ADVISORY BASIS, THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED PURSUANT TO ITEM -K, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, COMPENSATION TABLES AND NARRATIVE DISCUSSION SET FORTH IN THE PROXY STATEMENT. BAKER HUGHES INCORPORATED Agenda Number: 934384001 Security: 057224107 Meeting Type: Annual Meeting Date: 24-May-2016 Ticker: BHI ISIN: US0572241075 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: LARRY D. BRADY Mgmt For For 1B. ELECTION OF DIRECTOR: GREGORY D. BRENNEMAN Mgmt For For 1C. ELECTION OF DIRECTOR: CLARENCE P. CAZALOT, Mgmt For For JR 1D. ELECTION OF DIRECTOR: MARTIN S. CRAIGHEAD Mgmt For For 1E. ELECTION OF DIRECTOR: WILLIAM H. EASTER III Mgmt For For 1F. ELECTION OF DIRECTOR: LYNN L. ELSENHANS Mgmt For For 1G. ELECTION OF DIRECTOR: ANTHONY G. FERNANDES Mgmt For For 1H. ELECTION OF DIRECTOR: CLAIRE W. GARGALLI Mgmt For For 1I. ELECTION OF DIRECTOR: PIERRE H. JUNGELS Mgmt For For 1J. ELECTION OF DIRECTOR: JAMES A. LASH Mgmt For For 1K. ELECTION OF DIRECTOR: J. LARRY NICHOLS Mgmt For For 1L. ELECTION OF DIRECTOR: JAMES W. STEWART Mgmt For For 1M. ELECTION OF DIRECTOR: CHARLES L. WATSON Mgmt For For 2. AN ADVISORY VOTE RELATED TO THE COMPANY'S Mgmt For For EXECUTIVE COMPENSATION PROGRAM. 3. THE RATIFICATION OF DELOITTE & TOUCHE LLP Mgmt For For AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2016. 4. A STOCKHOLDER PROPOSAL REGARDING A MAJORITY Shr Against For VOTE STANDARD FOR ALL NON-BINDING STOCKHOLDER PROPOSALS. BHP BILLITON LIMITED Agenda Number: 934284744 Security: 088606108 Meeting Type: Annual Meeting Date: 19-Nov-2015 Ticker: BHP ISIN: US0886061086 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. TO RECEIVE THE 2 Mgmt For For AND REPORTS FOR BHP BILLITON 2. TO REAPPOINT KPMG LLP AS THE AUDITOR OF BHP Mgmt For For BILLITON PLC 3. TO AUTHORISE THE RISK AND AUDIT COMMITTEE Mgmt For For TO AGREE THE REMUNERATION OF THE AUDITOR OF BHP BILLITON PLC 4. TO RENEW THE GENERAL AUTHORITY TO ISSUE Mgmt For For SHARES IN BHP BILLITON PLC 5. TO APPROVE THE AUTHORITY TO ISSUE SHARES IN Mgmt For For BHP BILLITON PLC FOR CASH 6. TO APPROVE THE REPURCHASE OF SHARES IN BHP Mgmt For For BILLITON PLC 7. TO APPROVE THE 2 Mgmt For For OTHER THAN THE PART CONTAINING THE DIRECTORS' REMUNERATION POLICY 8. TO APPROVE THE 2 Mgmt For For 9. TO APPROVE GRANTS TO ANDREW MACKENZIE Mgmt For For 10. TO APPROVE THE AMENDMENTS TO THE BHP Mgmt For For BILLITON LIMITED CONSTITUTION FOR THE DLC DIVIDEND SHARE 11. TO APPROVE THE AMENDMENTS TO THE BHP Mgmt For For BILLITON PLC ARTICLES OF ASSOCIATION FOR THE DLC DIVIDEND SHARE 12. TO APPROVE THE AMENDMENTS TO THE DLC Mgmt For For STRUCTURE SHARING AGREEMENT FOR THE DLC DIVIDEND SHARE 13. TO APPROVE THE AMENDMENTS TO THE BHP Mgmt For For BILLITON LIMITED CONSTITUTION FOR SIMULTANEOUS GENERAL MEETINGS 14. TO APPROVE THE AMENDMENTS TO THE BHP Mgmt For For BILLITON PLC ARTICLES OF ASSOCIATION FOR SIMULTANEOUS GENERAL MEETINGS 15. TO ELECT ANITA FREW AS A DIRECTOR OF BHP Mgmt For For BILLITON 16. TO RE-ELECT MALCOLM BRINDED AS A DIRECTOR Mgmt For For OF BHP BILLITON 17. TO RE-ELECT MALCOLM BROOMHEAD AS A DIRECTOR Mgmt For For OF BHP BILLITON 18. TO RE-ELECT PAT DAVIES AS A DIRECTOR OF BHP Mgmt For For BILLITON 19. TO RE-ELECT CAROLYN HEWSON AS A DIRECTOR OF Mgmt For For BHP BILLITON 20. TO RE-ELECT ANDREW MACKENZIE AS A DIRECTOR Mgmt For For OF BHP BILLITON 21. TO RE-ELECT LINDSAY MAXSTED AS A DIRECTOR Mgmt For For OF BHP BILLITON 22. TO RE-ELECT WAYNE MURDY AS A DIRECTOR OF Mgmt For For BHP BILLITON 23. TO RE-ELECT JOHN SCHUBERT AS A DIRECTOR OF Mgmt For For BHP BILLITON 24. TO RE-ELECT SHRITI VADERA AS A DIRECTOR OF Mgmt For For BHP BILLITON 25. TO RE-ELECT JAC NASSER AS A DIRECTOR OF BHP Mgmt For For BILLITON BOSTON PROPERTIES, INC. Agenda Number: 934371648 Security: 101121101 Meeting Type: Annual Meeting Date: 17-May-2016 Ticker: BXP ISIN: US1011211018 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR TO SERVE FOR A Mgmt For For ONE-YEAR TERM: BRUCE W. DUNCAN 1B. ELECTION OF DIRECTOR TO SERVE FOR A Mgmt For For ONE-YEAR TERM: KAREN E. DYKSTRA 1C. ELECTION OF DIRECTOR TO SERVE FOR A Mgmt For For ONE-YEAR TERM: CAROL B. EINIGER 1D. ELECTION OF DIRECTOR TO SERVE FOR A Mgmt For For ONE-YEAR TERM: JACOB A. FRENKEL 1E. ELECTION OF DIRECTOR TO SERVE FOR A Mgmt For For ONE-YEAR TERM: JOEL I. KLEIN 1F. ELECTION OF DIRECTOR TO SERVE FOR A Mgmt For For ONE-YEAR TERM: DOUGLAS T. LINDE 1G. ELECTION OF DIRECTOR TO SERVE FOR A Mgmt For For ONE-YEAR TERM: MATTHEW J. LUSTIG 1H. ELECTION OF DIRECTOR TO SERVE FOR A Mgmt For For ONE-YEAR TERM: ALAN J. PATRICOF 1I. ELECTION OF DIRECTOR TO SERVE FOR A Mgmt For For ONE-YEAR TERM: OWEN D. THOMAS 1J. ELECTION OF DIRECTOR TO SERVE FOR A Mgmt For For ONE-YEAR TERM: MARTIN TURCHIN 1K. ELECTION OF DIRECTOR TO SERVE FOR A Mgmt For For ONE-YEAR TERM: DAVID A. TWARDOCK 2. TO APPROVE, BY NON-BINDING RESOLUTION, THE Mgmt For For COMPANY'S NAMED EXECUTIVE OFFICER COMPENSATION. 3. TO RATIFY THE AUDIT COMMITTEE'S APPOINTMENT Mgmt For For OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2016. BP P.L.C. Agenda Number: 934333206 Security: 055622104 Meeting Type: Annual Meeting Date: 14-Apr-2016 Ticker: BP ISIN: US0556221044 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. TO RECEIVE THE DIRECTORS' ANNUAL REPORT AND Mgmt For For ACCOUNTS. 2. TO RECEIVE AND APPROVE THE DIRECTORS' Mgmt For For REMUNERATION REPORT. 3. TO RE-ELECT MR R W DUDLEY AS A DIRECTOR. Mgmt For For 4. TO RE-ELECT DR B GILVARY AS A DIRECTOR. Mgmt For For 5. TO RE-ELECT MR P M ANDERSON AS A DIRECTOR. Mgmt For For 6. TO RE-ELECT MR A BOECKMANN AS A DIRECTOR. Mgmt For For 7. TO RE-ELECT ADMIRAL F L BOWMAN AS A Mgmt For For DIRECTOR. 8. TO RE-ELECT MRS C B CARROLL AS A DIRECTOR. Mgmt For For 9. TO RE-ELECT MR I E L DAVIS AS A DIRECTOR. Mgmt For For 10. TO RE-ELECT PROFESSOR DAME ANN DOWLING AS A Mgmt For For DIRECTOR. 11. TO RE-ELECT MR B R NELSON AS A DIRECTOR. Mgmt For For 12. TO ELECT MRS P R REYNOLDS AS A DIRECTOR. Mgmt For For 13. TO ELECT SIR JOHN SAWERS AS A DIRECTOR. Mgmt For For 14. TO RE-ELECT MR A B SHILSTON AS A DIRECTOR. Mgmt For For 15. TO RE-ELECT MR C-H SVANBERG AS A DIRECTOR. Mgmt For For 16. TO REAPPOINT ERNST & YOUNG LLP AS AUDITORS Mgmt For For AND TO AUTHORIZE THE DIRECTORS TO FIX THEIR REMUNERATION. 17. TO GIVE LIMITED AUTHORITY TO MAKE POLITICAL Mgmt For For DONATIONS AND INCUR POLITICAL EXPENDITURE. 18. TO GIVE LIMITED AUTHORITY TO ALLOT SHARES Mgmt For For UP TO A SPECIFIED AMOUNT. 19. SPECIAL RESOLUTION: TO GIVE AUTHORITY TO Mgmt For For ALLOT A LIMITED NUMBER OF SHARES FOR CASH FREE OF PRE-EMPTION RIGHTS. 20. SPECIAL RESOLUTION: TO GIVE LIMITED Mgmt For For AUTHORITY FOR THE PURCHASE OF ITS OWN SHARES BY THE COMPANY. 21. SPECIAL RESOLUTION: TO AUTHORIZE THE Mgmt For For CALLING OF GENERAL MEETINGS (EXCLUDING ANNUAL GENERAL MEETINGS) BY NOTICE OF AT LEAST 14 CLEAR DAYS. CALATLANTIC GROUP, INC. Agenda Number: 934378678 Security: 128195104 Meeting Type: Annual Meeting Date: 25-May-2016 Ticker: CAA ISIN: US1281951046 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. DIRECTOR BRUCE A. CHOATE Mgmt For For DOUGLAS C. JACOBS Mgmt For For WILLIAM L. JEWS Mgmt For For DAVID J. MATLIN Mgmt For For ROBERT E. MELLOR Mgmt For For NORMAN J. METCALFE Mgmt For For LARRY T. NICHOLSON Mgmt For For PETER SCHOELS Mgmt For For CHARLOTTE ST. MARTIN Mgmt For For SCOTT D. STOWELL Mgmt For For 2. RATIFICATION OF THE APPOINTMENT OF ERNST & Mgmt For For YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2016. CAMECO CORPORATION Agenda Number: 934373921 Security: 13321L108 Meeting Type: Annual Meeting Date: 11-May-2016 Ticker: CCJ ISIN: CA13321L1085 Prop.# Proposal Proposal Proposal Vote For/Against Type Management A DIRECTOR IAN BRUCE Mgmt For For DANIEL CAMUS Mgmt For For JOHN CLAPPISON Mgmt For For DONALD DERANGER Mgmt For For CATHERINE GIGNAC Mgmt For For TIM GITZEL Mgmt For For JIM GOWANS Mgmt For For DON KAYNE Mgmt For For ANNE MCLELLAN Mgmt For For NEIL MCMILLAN Mgmt For For B APPOINT KPMG LLP AS AUDITORS Mgmt For For C BE IT RESOLVED THAT, ON AN ADVISORY BASIS Mgmt For For AND NOT TO DIMINISH THE ROLE AND RESPONSIBILITIES OF THE BOARD OF DIRECTORS FOR EXECUTIVE COMPENSATION, THE SHAREHOLDERS ACCEPT THE APPROACH TO EXECUTIVE COMPENSATION DISCLOSED IN CAMECO'S MANAGEMENT PROXY CIRCULAR DELIVERED IN ADVANCE OF THE 2016 ANNUAL MEETING OF SHAREHOLDERS. D YOU DECLARE THAT THE SHARES REPRESENTED BY Mgmt Against For THIS VOTING INSTRUCTION FORM ARE HELD, BENEFICIALLY OWNED OR CONTROLLED, EITHER DIRECTLY OR INDIRECTLY, BY A RESIDENT OF CANADA AS DEFINED BELOW. IF THE SHARES ARE HELD IN THE NAMES OF TWO OR MORE PEOPLE, YOU DECLARE THAT ALL OF THESE PEOPLE ARE RESIDENTS OF CANADA. NOTE: "FOR" YES, "ABSTAIN" NO "AGAINST" WILL BE TREATED AS NOT MARKED CANADIAN NATURAL RESOURCES LIMITED Agenda Number: 934370002 Security: 136385101 Meeting Type: Annual and Special Meeting Date: 05-May-2016 Ticker: CNQ ISIN: CA1363851017 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR CATHERINE M. BEST Mgmt For For N. MURRAY EDWARDS Mgmt For For TIMOTHY W. FAITHFULL Mgmt For For HON. GARY A. FILMON Mgmt For For CHRISTOPHER L. FONG Mgmt For For AMB. GORDON D. GIFFIN Mgmt For For WILFRED A. GOBERT Mgmt For For STEVE W. LAUT Mgmt For For HON. FRANK J. MCKENNA Mgmt For For DAVID A. TUER Mgmt For For ANNETTE M. VERSCHUREN Mgmt
